DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because abstract should be include legal terms such as "said" in line 3 and 7.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
[0110] line 7, “fig 6A” should be “fig.6B”. 
Appropriate correction is required.

Claim Objections
Claim 9 objected to because of the following informalities: 
Claim 9, line 2 "another stochastic converter of and the second set" should be "another stochastic converter of the second set"..  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: stochastic multiplier unit in claim 3-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-2 and 19 are rejected under 35 U.S.C. 101 because the invention is directed to an abstract idea without significantly more.
Regarding claim 1, it recites a system for computing items of an outer product matrix and the system configured to compute the stochastic representation of the real number and perform a multiplication operation.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites computing items of an outer product matrix, where each item computes a stochastic representation of the real numbers resulting in a two sets of bits, the set of bits comprising a subset of bits representing the real number and a sign bit indicative of the sign of the real number, and perform multiplication operation by a sequence of digital operations, the digital operations comprising an AND operation and a data formatting operation for mapping the output to the representation of the item. Such limitation explicitly cover mathematical calculations, relationship, and/or formula. Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites an electronic system configured to receive a pair of real numbers of two vectors. However, the element recites at a high level of generality, i.e., as a generic system performing a generic computer function of processing data that amount to mere instruction. Additionally, receiving data is mere data gathering, which is a form of insignificant extra solution. Such element fails to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element. Thus the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic system. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The receiving data of a pair of real 
	
Regarding claim 2, it is rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claim is dependent on claim 1. Claim 2 additionally recite further limitations that are abstract mathematical concepts without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Regarding claim 19, recites a method claim that is corresponding to the system claim 1. Thus, it is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Chippa (NPL - StoRM: A Stochastic Recognition and Mining Processor) in view of Alaghi (NPL – The Promise and Challenge of Stochastic Computing).

Regarding claim 1, Chippa teaches an electronic system for computing items of an outer product matrix (Chippa, figure 2 section 4.1-4.2 shows the StoRM architecture overview that comprising matrix of StoPEs to compute the product ), for each item of at least part of the items of the matrix, the system being configured to: receive a pair of real numbers of two vectors, the pair corresponding to said item (Chippa, figure 2 shows each StoPE receives 2 data from FIFO, section 4.1, data in FIFO are stored in binary representation and normalized to [0,1] in range as described in section 3. Section 4.2 figure 3b shows the input are from 2 data vectors a and b);
	perform a multiplication operation by a sequence of digital operations using the two sets of bits to provide a representation of said item, the digital operations comprising an AND operation (Chippa, section 4.2, figure 3b, shows the StoPE using vector processing, as described in section 3, figure 1d, a single AND gate can implement the multiplication operation on the set of stochastic bits) and a data formatting operation for mapping the output of the AND operation to the representation of said item (Chippa, section 4.2 figure 3b, shows the output of the AND gate is feed into a up/down counter circuit that counts the number of ones in the bits stream can be used to convert the stochastic bit-stream back into the binary domain, also see section 3 figure 1C for description of the counter. Section 4.1 the step of converting the result back to binary domain is performed internally in each StoPE).
	Chippa also teaches the computation of stochastic representation of the real numbers resulting in two sets of bits, but Chippa does not explicitly teaches that the set of bits comprising 
	However, Alaghi teaches compute a stochastic representation of the real numbers resulting in two sets of bits, the set of bits comprising a subset of bits representing the real number and a sign bit indicative of the sign of the real number (Alaghi, figure 12b shows the multiplier circuit for the two line stochastic encoding are perform in stochastic representation M(A) and M(B) [i.e. stochastic representation of real numbers resulting in two sets of bits]. Figure 12a and 12b show the set of bits comprising M(A)/M(B) [i.e. real number in stochastic representation] and S(A)/S(B) [i.e. the sign bit indicative of the sign of the real number]. 
	It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the encoding method of to compute the stochastic representation of the real number in Chippa to use the method disclosed in Alaghi to use two line stochastic encoding. This modification would have been obvious because after Alaghi compute the stochastic representation of the real numbers, Alaghi also teaches to perform a multiplication operation by a sequence of digital operations using the two sets of bits to provide a representation of said item (Alaghi, figure 12b, the AND gate is used for performing multiplication and the XOR gate is used for sign indicative). Doing Alaghi’s encoding method would allow the value in the interval expand to [-1,1] to have the sign bit represents the value negative or positive and can achieve much higher accuracy as recognized by Alaghi in section IV application.

	Regarding claim 2, the combined system of Chippa in view of Alaghi discloses the invention as in the parent claim above, including the at least part of items comprising one of: a single item, a subset of items of the matrix and all items of the matrix (Chippa, figure 2 shows all items of the matrix of StoPEs).

	Regarding claim 3, the combined system of Chippa in view of Alaghi discloses the invention as in the parent claim above, including comprising for each item of the at least part of items two stochastic converters and a stochastic multiplier unit, wherein each of the stochastic converters is configured to perform the receiving of a respective real number of the pair of real numbers and the computation of the stochastic representation of the received real number wherein the stochastic multiplier unit is configured to receive the two sets of bits to perform the sequence of digital operations (Chippa, figure 2, for each StoPE, 2 Stochastic Number Generators (SNGs) are connected to the real number corresponding to with the data in row and column, where the SNGs are to perform conversion from binary representation to stochastic representation as shown in figure 1b and internally the StoPEs perform multiplication using the AND operation as shown in figure 1d and figure 3).  

	  Regarding claim 4, the combined system of Chippa in view of Alaghi discloses the invention as in the parent claim above, including the at least one item comprising a set of N items forming a row of the matrix, the system comprising a row of N stochastic multiplier units and a first set of N stochastic converters and another stochastic converter, wherein each stochastic multiplier unit of the set of stochastic multiplier units is configured to P201806218US01Page 39 of 45receive one of the received two sets of bits from a respective stochastic converter of the first set and to receive the other set of bits from the other stochastic converter (Chippa, figure 3a shows a scalar StoPE processes a single bit and provides an output in binary format at the end of computation. Where there is an AND gate [i.e. row of N stochastic multiplier unit] and a SNG [i.e. set of N stochastic converters]. The AND gate receives the set of bits from a and b to perform the operation).

Regarding claim 5, the combined system of Chippa in view of Alaghi discloses the invention as in the parent claim above, including the at least one item comprising NxM items forming the matrix, the system comprising a crossbar of NxM stochastic multiplier units (Chippa, figure 2 shows a system of column and row forming a matrix of StoPEs, each StoPE comprises an AND gate to perform multiplication as shown in figure 1d and figure 3(c)) and a first set of N stochastic converters and a second set of M stochastic converters (Chippa, figure 2 shows row of SNG and column of SNG, section 4.1 it is worth noting that an mxn StoPE array configuration requires only m+n SNGs), wherein each stochastic multiplier unit of the crossbar is configured to receive one of the received two sets of bits from a respective stochastic converter of the first set and the other set of bits from a respective stochastic converter of the second set (Chippa, figure 1d and figure 3 shows the AND gate serve as a multiplication unit for two stochastic set of bits, section 4.2 the multiplication is perform internally of the StoPE).
  
Regarding claim 6, the combined system of Chippa in view of Alaghi discloses the invention as in the parent claim above, including each stochastic converter of the first and second sets of stochastic converters comprises a random number generator, the stochastic converter being configured to compute the stochastic representation by comparing the real number it receives with multiple random numbers generated by the random number generator, thereby generating the set of bits (Chippa, figure 2 shows the row of SNGs and Column of SNGs [i.e. first and second sets of stochastic converts], figure 1b shows the implementation of the SNG, the SNG comprises a random number generator (LFSR) and a comparator to compare the value between the LFSR and the binary number to generate a set of bits of stochastic representation).  

Regarding claim 8, the combined system of Chippa in view of Alaghi discloses the invention as in the parent claim above, including the crossbar comprising row lines and column lines, wherein each row line is connected to a respective converter of the second set, and each column line is connected to a respective converter of the first set (Chippa, figure 2 shows the row lines of StoPE and column lines of StoPE [i.e. the crossbar], and each row line is connected to a SNG of the set of SNGs [i.e. a respective converter of the second set], and each column line is connected to a SNG of the set of SNGs [i.e. a respective converter of the first set]), the row lines comprising one or more subsets of row lines, the column lines comprising one or more subsets of column lines (Chippa, figure 2 shows the matrix of mxn StoPE), wherein only one of the converters of the first set that are connected to each subset of column lines comprises a random number generator and/or only one of the converters of the second set that are connected to each subset of row lines comprises a random number generator (Chippa, figure 2, only 1 SNG is connected in each subset row and each subset column, figure 1b shows the implementation of the SNG, where it comprises a random number generator (LFSR)), wherein each converter of the first set is configured to perform the stochastic computation by comparing the real number it receives with multiple random numbers generated by its random number generator or by the random number generator of another converter of the first set of the subset of column lines to which the other converter of the first set is connected or by the random number generator of another converter of the second set, thereby generating the set of bits, wherein each converter of the second set is configured to perform the stochastic computation by comparing the real number it receives with multiple random numbers generated by its random number generator or by the random number generator of another converter of the second set of the subset of row lines to which the other converter of the second set is connected or by the random number generator of another converter of the first set, thereby generating the set of bits (Chippa, section 3 figure 1b shows the implementation of a SNG [i.e. converter], performing the stochastic computation by comparing the binary number [i.e. real number] with multiple random numbers generated by the LFSR to produce set of bits in stochastic representation).  

Regarding claim 9, the combined system of Chippa in view of Alaghi discloses the invention in the parent claim above, including wherein a stochastic converter of the first set and another stochastic converter of and the second set comprise a first and second random number generator respectively, wherein each stochastic converter of the first set is configured to compute the stochastic representation by comparing the real number it receives with multiple random numbers generated by the first random number generator, thereby generating the set of bits, wherein each stochastic converter of the second set is configured to compute the stochastic representation by comparing the real number it receives with multiple random numbers generated by the second random number generator, thereby generating the set of bits (Chippa, figure 2 shows row of SNGs and Column of SNGs [i.e. first and second set of stochastic converters and each SNG is mapped individually to the StoPE. Figure 1b shows the implementation of the SNG, the SNG comprises a random number generator (LFSR) and a comparator to compare the value between the LFSR and the binary number to generate a set of bits of stochastic representation).  

Regarding claim 10, the combined system of Chippa in view of Alaghi discloses the invention in the parent claim above, including comprising for each item of the at least part of items two stochastic converters, each converter of the converters comprising a comparator being configured to: receive the real number, receive multiple random numbers from a random number generator of the converter;  sample each of the random numbers in accordance with a predefined real number maximum size; compare each of the sampled random numbers with the received real number, resulting in the subset of bits representing the real number (Chippa, figure 2 shows m+n SNGs to perform conversion for mxn StoPEs array, where each pair of data stored in FIFO comprises two SNGs. Figure 1b shows the implementation of a single SNG, comprises a comparator receives the real number in binary representation and the multiple random numbers from the LFSR, and compare the real number in binary representation with the random number to produce the set of bits in stochastic representation. Section 4.1 the SNG controller initializes the seeds for the stochastic bit stream generators and control the length of the stochastic bit-stream).

Regarding claim 11, the combined system of Chippa in view of Alaghi discloses the invention in the parent claim above, including comprising for each item of the at least part of items two stochastic converters; each converter of the converters comprising a normalization logic, comparator and a random number generator, the normalization logic being configured to receive the real number and to normalize the real number such that it lies in a predefined range, the comparator being configured to receive the normalized number from the normalization logic, receive multiple random numbers from the random number generator, and to compare the received normalized number with each received random number resulting in the subset of bits representing the real number (Chippa, figure 2 shows each StoPE is connected to 2 SNGs  section 3 in the stochastic computing, the numbers are scaled to the range [0,1] [i.e. normalization logic to normalize the real number such that lies in a predefined range]. Figure 1b shows the implementation of a SNG, comprises a comparator receives the real number in binary representation and the multiple random numbers from the LFSR, and compare the real number in binary representation with the random number to produce the set of bits in stochastic representation. Note that figure 1b does not explicit show the normalization logic because as part of the pre process in stochastic computing, the real numbers are normalized to the range of [0,1] as described in Alaghi).  

Regarding claim 12, the combined system of Chippa in view of Alaghi discloses the invention in the parent claim above, including the normalizing comprises dividing the real number by a predefined number and accommodating a sign change of the real number, wherein the predefined range is [0, 1] (Chippa, section 3 in the stochastic computing, the numbers are scaled to the range [0,1]. Alaghi, section II(A) provide an example of integer in the range [0-256] can be mapped to [0,1] by dividing them by a scaling factor of 256 and such scaling can be considered as a preprocess step required by SC)

Regarding claim 13, the combined system of Chippa in view of Alaghi discloses the invention in the parent claim above, including the normalizing comprises dividing the real number by a predefined number, wherein the predefined range is [-1, 1] wherein the comparator being configured to accommodate a sign change of the real number to compare two positive numbers (Alaghi, section II(A) the stochastic computing range effectively becomes [-1,1] to accommodate for negative number. Alaghi figure 1 shows the stochastic number generator (SNG) having a comparator to compare the random number source and the binary number to generate the stochastic representation, figure 12 shows the two line stochastic encoding, where the negative number is in its 2’s complementary binary representation as described in section IV(A)).  

	Regarding claim 19, it recites a method claim that is corresponding to the system claim 1. Therefore, it is rejected for the same reason as in claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chippa in view of Alaghi as applied to claim 1 above, and further in view of Alaghi (NPL - The Logic of Random Pulses: Stochastic Computing) hereinafter Alaghi 2015.

Regarding claim 7, the combined system of Chippa in view of Alaghi discloses the invention in the parent claim above, including N stochastic converters of the first set comprise respective random number generators, wherein each stochastic converter of the first set is configured to compute the stochastic representation by comparing the real number it receives with multiple random numbers generated by its random number generator, thereby generating the set of bits (Chippa, figure 2 shows row of SNGs and column of SNG [i.e. first set of stochastic converters and second set of stochastic converters]. Figure 1b shows the implementation of the SNG comprising a random numbers generated by the LFSR and binary number input to the comparator to compare the real number in binary representation with the random numbers to generate the stochastic number). 
The combined system of Chippa in view of Alaghi also teaches the second set of stochastic converters, but does not explicitly discloses that the comparator of the second set of stochastic converters uses the random number generator of a stochastic converter of the first set. 
However Alaghi 2015 teaches a method to compute the stochastic representation by comparing the real number it receives with the multiple random numbers generated by the random number generator of a stochastic converter of the first set, thereby generating the set of bits (Alaghi 2015, page 75 section 4.2 shows the stochastic conversion for data x and y, where the random number generator (LFSR) is shared and used as one of the input data to the comparator C to generate the set of bits).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Chippa’s method to convert binary representation to stochastic representation from using independent random number generator to use a shared random number generator as shown in Alaghi 2015. This modification would have been obvious because using a common random number source in the conversion circuitry would produce the .

Allowable Subject Matter
Claim  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest found prior art is Chippa, Alaghi, and Alaghi 2015.
Chippa discloses an architectural overview of StoRM, consists of a two-dimensional array of stochastic processing element (StoPE) as shown in figure 2. Additionally, Chippa discloses the background of stochastic computing, which includes stochastic representation, using AND gate as a multiplication circuit to multiply stochastic representation, method to generate stochastic number by comparing binary number with random numbers generated by LFSR, and converting stochastic representation to binary representation by having a counter to count the number of ones as shown in figure 1.
Alaghi discloses method for stochastic computing and background of stochastic computing, including stochastic number generator, stochastic multiplier. Additionally, Alaghi also discloses a method to encode two line stochastic encoding, where the stochastic are encoded to have a magnitude stream and a sign stream and the encoding represents value in the interval [-1,1] and multiplier for the encoding as shown in figure 12, which has a XOR gate for performing sign indication of the multiplication (AND gate).
Alaghi 2015 discloses the basic stochastic computing, which includes stochastic number generator, stochastic multiplication using AND gate. Additionally, Alaghi 2015 also discloses the implementation of stochastic number generator with independent RNGs as shown in figure 
However, none of the closest found prior art teach a multiplication circuit to multiply the count of ones by a predefined scale factor associated with the output of the XOR operation as is required by claims 14-15, 17, and the a count circuitry being configured to count the number of ones in positive or negative direction depending on the output of the XOR operation as is required by claims 15-16. Furthermore, none of the references teach a shifter register to shift the count one of ones by 2th power in a predefined scale factor or to shift the scale factor by the 2th power in the count, as recited in claims 16 and 18. Additionally, none of the references teaches a sign converter to convert the sign of the multiplication circuit’s output based on sign of final product as required by claims 17-18.  
Therefore, the closest found prior art fails to teach the stochastic system(s) as claimed in Claims 14-18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
B. Yuan, Y. Wang and Z. Wang, "Area-Efficient Scaling-Free DFT/FFT Design Using Stochastic Computing," in IEEE Transactions on Circuits and Systems II: Express Briefs, vol. 63, no. 12, pp. 1131-1135, Dec. 2016, doi: 10.1109/TCSII.2016.2603465.
Yuan discloses a method to encode two line stochastic computing representation as shown in figure 3a and 3b. Figure 3b shows the two line stochastic computing multiplier, where the two set of bits in stochastic representation is multiply using an AND gates, and the sign indicative is performed by the XOR gate. Yuan also teaches a system to convert binary representation to stochastic representation by comparing the binary with the random number generator and perform the stochastic computing engine as shown in figure 5. Yuan does not explicit teaches the system to perform matrix dot product. Note 
Qian, Weikang. “A Reconfigurable Stochastic Architecture for Highly Reliable Computing.” Researchgate.net, 2009, www.researchgate.net/publication/220904798_A_reconfigurable_stochastic_architecture_for_highly_reliable_computing.
Qian teaches a method to receive real number and normalized in range of [0.1] and convert to stochastic representation by comparing with the random numbers as described in section 1.1 and 2.2.1. Qian does not explicit teaches the stochastic computing is performed outer product of a matrix.
Gokmen – US 2017/0109628.
Gokmen – US 9852790.
Kang – US 2011/0154150.
Lilja – US 2017/0255225.
Gross – US 2008/0294970.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                            (571)272-2764

/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182